Citation Nr: 1521897	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits based on countable income.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel









INTRODUCTION

The Veteran performed creditable served on active duty from November 1942 to January 1946.  He died in November 2009.  The appellant asserts that she is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a January 2013 administrative decision of the VA Pension Management Center in Milwaukee, Wisconsin (RO).  The appellant filed a notice of disagreement (NOD) in April 2013.  A statement of the case (SOC) was provided in November 2013.  The appellant perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) in November 2013.

The Board notes that the appellant originally filed a claim for death pension in November 2009 and that such claim was denied in December 2011.  The appellant was given 30 days to submit new evidence for reconsideration, which she failed to do within the time specified.  The appellant then filed a new claim in January 2012.  Although this claim was received within the appeals period for the December 2011 administrative decision, the Veteran did not indicate that it was an appeal or expression of disagreement with such prior decision.  The RO treated this as a new claim for benefits from January 2012.  Therefore, the scope of the present appeal is considered only within the context of the January 2012 claim.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The Veteran served during a period of war; the appellant is his surviving spouse and does not have any dependent children.
 
2.  The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

The criteria for payment of non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to her claim for nonservice-connected death pension, the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As explained below, the death pension appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court of Appeals for Veteran's Claims (Court) decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board finds that she has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2014).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for non-service-connected pension benefits.

Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source are counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3 .271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.

The maximum annual pension rate is set by Congress. That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.

Analysis

A VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)) was received in November 2009 in which the appellant indicated that she was married to the Veteran.  A validly executed marriage certificate showing the marriage of the Veteran to the appellant is associated with the claims file.  Therefore, for 2012, the appellant would be eligible for improved pension if her countable income was less than $8,219.00; for 2013, less than $8,359.00, for 2014, less than $8,485, and for 2015, less than $8,630.00.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B;(http://www.vba.va.gov/bln /21/Rates/pen0107.htm). 

In support of her claim for death pension, the appellant submitted a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report) received in January 2012 that showed her monthly Social Security Administration (SSA) benefit was $1,250.00 per month.  There was no indication of any other income or unreimbursed medical expenses for the period beginning January 2012.  Records from SSA demonstrated that she was in receipt of $1,349.90 monthly benefits from December 2011 or an annual income of $16,198.80 from January 2012.  On its face, the appellant's income of $16,198.80 exceeds the maximum countable income for death pension benefits for that time period, which was $8,219.00 per year for surviving spouses without dependent children, such as the appellant.  See 38 C.F.R. § 3.23(a) (5).

The appellant submitted an additional VA Form 21-0518-1 received in October 2012 that showed her monthly Social Security Administration benefit was $1,250.00 per month, an amount of $210.08 from interest/dividends for January 2013 to December 2013, and unreimbursed medical expenses totaling $4,511.00 from June for 2012.  Again, even adding in claimed unreimbursed medical expense, which after deducting the 5 percent of the MAPR or $410.00, was $4,101.00, the appellant's income of  $12,097.00 still exceeds the maximum countable income for death pension benefits for that time period, which was $8,219.00 per year for surviving spouses without dependent children, such as the appellant.  See 38 C.F.R. § 3.23(a) (5).

The appellant submitted an additional VA Form 21-0518-1 received in April 2014 that showed her monthly Social Security Administration benefit was $1,288.00 per month, an amount of $421.45 from interest/dividends for January 2012 to January 2013, and unreimbursed medical expenses totaling $45.98 for 2011, $2,118.43 for 2013, and $1778.68 for 2014.  Records from SSA demonstrated that she was in receipt of $1,372.90 monthly benefits from December 2012 or an annual income of $16,474.80 from January 2013 and $1,392.90 monthly benefits from December 2013 or an annual income of $16,714.80 from January 2014.  Again, even adding in claimed unreimbursed medical expense, which after deducting the 5 percent of the MAPR or $417.00 for 2013 and $424 for 2014, was $1,701.43 and $1,354.68 respectively, the appellant's income of  $14,773.37 in 2013 and $15,360.12  in 2014 still exceeds the maximum countable income for death pension benefits for that time period, which was $8,359.00 per year in 2013 and $8,485.00 per year in 2014, for surviving spouses without dependent children, such as the appellant.  See 38 C.F.R. § 3.23(a) (5).  Additionally, deducting the $421.45 in interest/dividend income for 2012 from the annual income of $16,198.80 for 2012 only yields $15,777.35, which is still in excess of the MAPR for 2012 of $8,219.00 per year.  Furthermore, deducting the $210.08 interest/dividend income for 2013 from the annual income of $14,773.37 for 2012 only yields $14,563.29, which is still in excess of the MAPR for 2013 of $8,359.00 per year.  

In this case, the RO has denied the appellant's claim on the basis that her income exceeds the limit allowable for entitlement to a nonservice-connected pension.  Based upon the figures cited above, the preponderance of the evidence shows that the appellant's income has exceeded this amount in all years considered during the applicable appeals period. 

The appellant has not submitted any additional evidence relating to her claim, despite being given the opportunity to do so as shown by September 2012, September 2013, and April 2014 duty to assist letters as well as the November 2013 SOC and June 2014 Supplemental Statement of the Case (SSOC). Thus, despite the RO's efforts, the appellant failed to respond any further, and as such, there is no further basis to reduce the countable income during the period in question. The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

Again, as the appellant has not provided additional evidence of her current financial status, and since evidence reflects that her calculated annual income of $15,777.35 exceeds the MAPR of $8,219.00 for 2012; $14,563.29 exceeds the MAPR of 8359.00 for 2013; and $15,360.12  exceeds the MAPR of $8,485.00 for 2014; as set by law, she is not eligible for nonservice-connected pension benefits. 

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.


ORDER

The appellant's countable income exceeds the maximum annual rate permissible for payment of nonservice-connected pension benefits; the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


